Pur Curiam:
The recognizance which Philip F. Blessing entered into as bail for Adam Oblender, in the Quarter Sessions of Lancaster county, was conditioned for the appearance of the said Adam Oblender in the said court on the third Monday of November, and that he “should not depart the said court without leave.” The record shows that at the same term of the court, to wit, on November 20, 1886, the said recognizance was forfeited, and respited to December 6,1886. The record further shows that at each following term, to March Term 1888, the said recognizance was forfeited and respited. On March 19,1888, we find the following entry: “The defendant being called three times in open court, and his bail being called three times in open court, and failing to produce the body of Adam Oblender, the recognizance was absolutely forfeited, and process issued.”
The case was argued upon the theory that the bail was not forfeited until March 19, 1888. This, however, was not the case. The bail was forfeited on November 20, 1886, and the liability’' of Blessing was then and there fixed. The respite, as it is called, was for the benefit of the bail, and presumably at his request. The legal effect of it was to prevent suit upon the recognizance at the time, and give him until the next term to bring in his principal. Without a respite, or some similar order, suit could have been brought at once upon the recognizance after the forfeiture of November 20th. His liability, as before observed, was then fixed, but with a stay of proceedings. But that liability did not depend upon the subsequent proceedings upon the indictment. Any relief thereafter became a matter of grace, not of right. It follows logically that it was *536not error to exclude the offer of the record of the subsequent proceedings in the Quarter Sessions against Oblender. Nor is error perceived in the charge of the court or the answers to points. As the case stood, it was proper to instruct the jury to find for the plaintiff for the amount of the recognizance.
Judgment affirmed.